COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


ROYAL ANDREW BANDY
                                                 MEMORANDUM OPINION *
v.   Record No. 1463-97-3                            PER CURIAM
                                                   MARCH 10, 1998
BUCHANAN COUNTY DEPARTMENT
 OF SOCIAL SERVICES


             FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                      Keary R. Williams, Judge
           (Kevin D. Tiller, on brief), for appellant.

           (Sandra Keen McGlothlin; McGlothlin & Wife,
           on brief), for appellee.



     Royal Bandy appeals the decision of the circuit court

terminating his residual parental rights.    Bandy contends that

the trial court failed to hold the termination hearing within the

time required under Code § 16.1-296(D) following Bandy's appeal

from the juvenile and domestic relations district court.      Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court.    See Rule 5A:27.

     Code § 16.1-296(D) provides that "[w]hen an appeal is taken

in a case involving termination of parental rights brought under

§ 16.1-283, the circuit court shall hold a hearing on the merits

of the case within ninety days of the perfecting of the appeal."

 Bandy contends that the trial court erred by failing to hold the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
termination hearing within the ninety-day period required by Code

§ 16.1-296(D).   The juvenile and domestic relations district

court order of termination was entered February 28, 1996.

     We find no indication that Bandy raised before the trial

court the issue he now raises on appeal.   The Court of Appeals

will not consider an argument on appeal which was not presented

to the trial court.   See Jacques v. Commonwealth, 12 Va. App.

591, 593, 405 S.E.2d 630, 631 (1991) (citing Rule 5A:18).
     Accordingly, Rule 5A:18 bars our consideration of this

question on appeal.   Moreover, the record does not reflect any

reason to invoke the good cause or ends of justice exceptions to

Rule 5A:18.   The record indicates that an agreed order of

continuance was entered on April 26, 1996, rescheduling the

hearing for August 1996 and noting that all parties "agreed to

Waive the requirements of Section 16.1-296D . . . ."   A

subsequent continuance was granted on August 6, 1996, pursuant to

motions to withdraw filed by counsel for Bandy and the mother.

On March 10, 1997, the court granted Bandy's motion to continue

the hearing until April 17, 1997.

     Bandy did not raise this issue before the trial court, and

the record does not reflect grounds for an exception to Rule

5A:18.   Accordingly, the decision of the circuit court is

summarily affirmed.

                                                           Affirmed.




                                 2